 



Exhibit 10.1
Modification #3 to the
Thiokol Long Term Pricing Agreement
Whereas, the parties entered into a “Thiokol Long Term Pricing Agreement” dated
December 12. 1997 and modified on two subsequent occasions (Sept 30, 2000. and
Jan 30, 2001); (hereinafter “Thiokol LTA”);
Whereas, the parties desire to modify/add certain provisions to the Thiokol LTA;
Now therefore, the parties agree as follows:

  1.   Exhibit B to this Modification establishes pricing for lower quantities
and adds pricing for years 2009 through 2013. For years 2006 and beyond, the
prices in Exhibit B replace the prices in Exhibit A of the original agreement.
References to Exhibit A for years 2006 and on will now be references to
Exhibit B. Also, for years 2006 and beyond, the prices in Exhibit A for volumes
exceeding 20,000,000 pounds shall no longer be applicable. Effective beginning
in 2009, upon expiration of the Alliant Agreement, all ATK purchases shall be
placed under this Agreement. In the event volumes exceed 20,000,000 pounds per
year, the parties shall negotiate mutually acceptable pricing that shall not
exceed the prices per pound established in Exhibit B for 19,000,001 — 20,000,000
pounds.     2.   D5 program AP prices for 2006 and on are now established in the
Note shown on Exhibit B.     3.   [THIS MATERIAL HAS BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY]     4.   AMPAC
agrees to maintain ready and qualified capacity to the current level of safety
and performance; maintain qualified status and programmatic support on all DoD
and NASA Programs; and maintain the current capability to produce the entire
range of AP products using the current qualified manufacturing process. Both
production lines (trains) at AMPAC shall be maintained in this ready and
qualified condition and production shall utilize both lines in order to prevent
cross contamination with other products.     5.   The parties agree to extend
the period of performance of the Reclaimed Ammonium Perchlorate Sales/Purchase
Agreement dated January 30, 2001 (as amended) through September 30, 2013. In the
event the AMPAC’s market for the resale of Reclaimed AP substantially degrades
compared to the current market, the parties agree to enter into good faith
negotiations to restructure AMPAC’s obligations for purchase of Reclaimed AP
such that AMPAC will not be put in a position where AMPAC is required to:
(1) sell Reclaimed AP at a lower value than it pays Thiokol for the material, or
(2) dispose of Reclaimed AP due to the inability to sell the material. Pending
any restructure of the

 



--------------------------------------------------------------------------------



 



      agreement for Reclaimed AP, the obligations of both parties under the
agreement, as extended above, will continue.

  6.   In the event industry volumes fan below [THIS AMOUNT HAS BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY]
pounds and ATK’s customers require ATK to purchase from another source or if ATK
becomes non-competitive in the market due to high AP pricing compared to another
source of AP, then ATK shall not be required to purchase all of its volume from
AMPAC. Prior to ATK purchasing from another source, ATK and AMPAC shall work
together in good faith in an attempt to establish pricing that is acceptable to
ATK’s customers or pricing that enables ATK to be competitive.     7.   In
Paragraph 9 (Term and Termination of Agreement), the following provisions are
added to address termination of the Thiokol agreement:

  a.   Unless extended by mutual consent, this Agreement shall remain in effect
through GFY2013, unless earlier terminated by one of the following
circumstances:

  i.   One of the parties petitions for bankruptcy or reorganization under
bankruptcy laws, or makes an assignment for the benefit of creditors.
Termination is at the election of the other party.     ii.   One of the parties
becomes physically incapable of performing or is ineligible to perform its
obligations under the contract due to circumstances such as debarment,
suspension, or other legal action. Termination is at the ejection of the other
party.

  8.   ATK shall pay [THIS MATERIAL HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY] for the right to have AP
stored at the AMPAC facility at no additional cost. This applies to all ATK
purchases under the Thiokol Agreement and the Alliant Agreement.     9.  
Effective with the date of this agreement the Provision 8. Disputes shall be
replaced with the following:         DISPUTES         With the exception of the
AMPAC Historical Environmental Remediation Claim which is addressed in paragraph
10 below, any c1aim, controversy or dispute arising out of or relating to this
Agreement which is not disposed of by mutual agreement shall be submitted to
mediation by a mutually agreeable mediator. Senior level executives for both
parties must participate in the mediation and exert good faith effort to settle
the dispute. If good faith efforts to mediate do not result in a settlement, the
dispute shall be decided by binding arbitration conducted under the rules of the
American Arbitration Association. Pending final resolution of any claim,
controversy or dispute, the parties will diligently proceed with performance of
this Agreement.

 



--------------------------------------------------------------------------------



 



  10.   Both parties agree to waive any and all existing claims or REAs related
to the Thiokol LTA agreement except for Items a. and b. as identified below.

  a.   This does not include: a waiver of amounts owed to the other party
resulting from differences in interim versus final billings.     b.   AMPAC
Historical Environmental Remediation Costs:

(1) To the extent a claim for Historical Environmental Remediation cost is
deemed reasonable by ATK and authorized under its prime contract, ATK agrees to
provide AMPAC’s claim to its customer under the prime contract disputes process,
provided:
(a) AMPAC’s claim has a reasonable basis both as to entitlement and amount in
accordance with the terms of ATK’ s contract with AMPAC and does not exceed
ATK’s properly allocable share of [THIS AMOUNT HAS BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY] for the
historical remediation cost applicable to all customers. This not-to-exceed
value may be increased by [THIS AMOUNT HAS BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY] if AMPAC determines
after a review of its data that certain historical environmental costs have been
omitted from the original calculation;
( b ) AMPAC reimburses ATK monthly for all expenses associated with ATK’s
involvement with the claim;
( c ) AMPAC waives all rights and actions against ATK in connection with the
claim and agrees to be bound by whatever outcome is obtained through the prime
contract disputes process;
( d ) ATK controls all customer interfaces in connection with the claim;
( e ) AMPAC agrees to keep ATK apprized of all litigation strategy and tactics
including settlement, appeal or alternative dispute resolution.
(2). ATK agrees to provide whatever amount of recovery is received from its
prime contractor for AMPAC’s cost provided ATK has been fully reimbursed for its
expenses involved in asserting and supporting AMPAC’s claim.
(3). Should ATK deem AMPAC’s claim to be unreasonable, AMPAC shall have the
right to submit the claim to a mutually agreeable 3rd party expert for a formal
written evaluation. ATK shall give full and fair
consideration to the 3rd party expert report in its re-consideration of
reasonableness.

                   
ATK THIOKOL
      AMPAC
 
       
Date: 4/5/06
      Date: 4/5/06

 



--------------------------------------------------------------------------------



 



EXHIBIT B
THIS MATERIAL HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY

 